195 S.W.3d 449 (2006)
Michael WHEELER, Claimant/Appellant,
v.
ADVANCE PROCESSING SYSTEMS, and Division of Employment Security, Respondents.
No. ED 87997.
Missouri Court of Appeals, Eastern District, Division Five.
June 27, 2006.
Cynthia A. Quetsch, Jefferson City, MO, for Respondent.
Michael Wheeler, Saint Louis, MO, Claimant/Appellant acting pro se.
Advance Processing Systems, Inc., Saint Louis, MO, Respondent acting pro se.
GLENN A. NORTON, Chief Judge.
Michael Wheeler (Claimant) appeals from the Labor and Industrial Relations Commission's decision denying his claim for unemployment benefits. The Division of Employment Security has filed a motion to dismiss the appeal for lack of a timely notice of appeal. Claimant has not filed a response to the motion.
*450 Claimant's notice of appeal to this Court is untimely. Section 288.210, RSMo 2000, requires that the notice of appeal to this Court from the Commission's decision be filed within twenty days of decision becoming final. Section 288.210, RSMo 2000. The Commission's decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. Here, the decision was mailed to Claimant on March 23, 2006. Therefore, the notice of appeal was due on Monday, April 24, 2006. Sections 288.200.2, 288.210, 288.240, RSMo 2000. Claimant's notice of appeal was filed on April 27, 2006, which is out of time.
When faced with an untimely notice of appeal in an unemployment case, this Court can only dismiss the appeal because the unemployment statutes make no provision for late filing of a notice of appeal. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). An untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal. Frenchie v. Division of Employment Sec., 156 S.W.3d 437, 438 (Mo.App. E.D.2005).
The Division's motion to dismiss is granted. Claimant's appeal is dismissed for lack of jurisdiction.
KATHIANNE KNAUP CRANE and BOOKER T. SHAW, JJ., concurring.